Citation Nr: 0106832	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-01 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from May 1975 to October 
1988, with a previous unconfirmed period of service of 
approximately two years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) which, inter alia, denied 
entitlement to service connection for hypertension and 
headaches.  


REMAND

The veteran contends that he has hypertension and a headache 
disorder which began during service.  The service medical 
records show elevated blood pressure readings, and a 
complaint of headaches on one occasion.  A VA examination 
conducted in January 1989 showed readings of 132/76 sitting, 
138/84 recumbent, and 136/92 standing.  The veteran testified 
at his hearing in January 1998 that he was diagnosed with 
hypertension in 1989.  He indicated that he had submitted 
"Occupational Health" records from that year.  However, 
review of the claims folder shows private medical records 
dating back only to 1992.  These records contained blood 
pressure readings of 130/100 in October 1992, and 152/100 in 
August 1994.  Tension headaches were diagnosed in 1996.

VA is obligated under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5103) to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  This assistance 
includes the duty to obtain relevant records and to provide a 
medical examination or obtain a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.

In light of the VCAA requirements, the Board is of the 
opinion that the veteran should be contacted and asked to 
submit any additional private records in his possession, 
specifically any "Occupational Health" records from 1989 as 
referred to in his hearing testimony.  The veteran should 
then be provided with a VA examination in order to determine 
whether he currently has hypertension and/or a headache 
disorder, and to provide an opinion as to the likely onset of 
any such disorder(s). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be contacted and 
asked to submit any additional private 
records in his possession, specifically 
any "Occupational Health" records from 
1989 as referred to in his hearing 
testimony.  The veteran should be also 
asked to identify any other relevant 
medical records that are not currently of 
record.  The RO should obtain and 
associate with the claims folder all such 
records.

2.  The RO should arrange for a the 
veteran to be examined by a VA physician 
in order to determine whether he 
currently has hypertension and/or a 
headache disorder, and to provide an 
opinion as to the likely onset of any 
such disorder(s).  The examiner must be 
requested to review the complete records, 
including any additional records obtained 
pursuant to the above request.  The 
examiner's report should include complete 
rationale for the conclusions reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994). 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



